     Case 3:15-cr-02822-CAB Document 344 Filed 06/19/20 PageID.2983 Page 1 of 2



 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
 8   UNITED STATES OF AMERICA,                        Case No.: 15-cr-2822-CAB
 9
                 Plaintiff,                           Order Granting Motion for
10                                                    Sentencing Modification Pursuant
          v.                                          to 18 U.S.C. § 3582.
11
12   LEE MATHIS,
13
                Defendant.
14
15
16        For good cause shown, the defendant’s unopposed motion under 18 U.S.C. §
17
     3582(c) is GRANTED, as follows:
18
19     1. Defendant’s sentence is modified to time served.
20
       2. Defendant shall be released within 72 hours of this order. Upon his release,
21        defendant shall self-quarantine at home for an additional 14-day period.
22
       3. Defendant’s counsel shall, within 24 hours of this order, contact the BOP to arrange
23        transportation. Defendant shall be picked up at FCC Lompoc by Tammy Shaw.
24
       4. Defendant shall serve the remaining portion of the original term of imprisonment as
25        calculated by the BOP – until January 6, 2021 – as supervised release with the
26        special condition that he shall be subject to home detention. During the period of
          home detention, defendant shall be subject to electronic monitoring at the discretion
27        of the probation office and shall be restricted to his residence at all times other than
28        for his necessary medical appointments.

                                                  1
     Case 3:15-cr-02822-CAB Document 344 Filed 06/19/20 PageID.2984 Page 2 of 2



 1
       5. Defendant shall serve 3 years of supervised release as originally imposed. All other
 2        previously imposed conditions of supervised release shall remain in effect.
 3        Defendant’s counsel shall ensure defendant receives a copy of the previously
          ordered conditions, the Amended Judgment and Commitment and and this order.
 4
 5
          IT IS SO ORDERED.
 6
 7
 8
     Dated:   6/19/2020                          __________________________
 9                                               Honorable Cathy Ann Bencivengo
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
